                                                                            IN CLERK'S OFFICE
                                                                        US DISTRICT COURT E.D.N.Y.

                                                                       ★     OCT 0 2 2018       *
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                            BROOKLYN OFFICE
                                                -X

EXCELLENT HOME CARE
SERVICES, LLC,                                                         ORDER
                                                                       13-CV-5390 (ILG) (CLP)
                        Plaintiff,

                V.



PGA, INC.,

                        Defendant.
                                                -X

GLASSER, Senior United States District Judge:

         A motion seeking an Order of preclusion or dismissal was made before Magistrate

Judge Pollak, to whom all non-dispositive pre-trial matters were delegated in accordance with

28 U.S.C. § 636(b)(1)(B).

         A Report was made to the court dated September 4,2018 in which the Magistrate Judge

recommended that the plaintiff be precluded from using any documents to establish the

defendant's liability or its damages, unless furnished by that date. It also Ordered that the parties

complete depositions by November 2,2018. That Report also advised that any objections to it

must be filed within 14 days, DE 118, and that a failure to do so constituted a waiver of further

judicial review. That day has come and gone with no objections having been filed.

         A review of that carefully considered and reasoned report by the very able and

experienced Magistrate Judge would have moved this court to adopt its recommendation, waiver

notwithstanding, and it is

         SO ORDERED.


Dated:          Brooklyn, New York
                September 28, 2018                              s/I. Leo Glasser
                                                              I. Leo                        U.S.D.J.
